Citation Nr: 0504508	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with major depression.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to May 1969.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Newark Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
PTSD with major depression, rated 50 percent.  In December 
2004, the veteran testified at a Travel Board hearing before 
the undersigned; a transcript of that hearing is of record.  
Additional evidence was submitted in December 2004 with a 
waiver of RO review.  


FINDING OF FACT

Throughout the entire appeal period, the veteran's PTSD with 
major depression has been manifested by occupational and 
social impairment with deficiencies in most areas; total 
occupational and social impairment due to PTSD/major 
depression symptoms is not shown.


CONCLUSION OF LAW

A 70 percent rating is warranted for PTSD with major 
depression. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (Code) 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.
There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the January 2003 decision 
denying his claim.  In that decision, a May 2003 statement of 
the case (SOC), and a June 2003 supplemental SOC he was 
notified of the evidence necessary to substantiate his claim, 
and of what was of record.  By correspondence in October 2002 
and October 2003, he was notified of the provisions of VCAA 
and how they applied to his claim.  Although the October 2002 
and 2003 letters did not specifically mention the VCAA, 
changes in the law brought about by the VCAA and implementing 
regulations were clearly outlined, and explained that VA 
would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was notified that evidence submitted within a year would 
be considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Although 
the veteran was not specifically advised to submit everything 
he had pertinent to his claims, he was advised that VA would 
obtain any Federal government records, including any VA 
treatment records and that if he completed the provided 
releases VA would assist him in obtaining any records he 
identified.  This notice was essentially equivalent to 
telling him to submit everything he had pertinent to the 
claim.  In one form or another he has received all mandated 
notice; he is not prejudiced by any technical notice 
deficiency along the way.  

Regarding the duty to assist, VA has arranged for psychiatric 
evaluation.  The veteran has not identified any pertinent 
records for VA to obtain, and there is no indication that any 
pertinent evidence remains outstanding.  All notice and duty 
to assist requirements are substantially met.  The veteran is 
not prejudiced by the Board's review of the matter on the 
merits at this point.  See Conway v. Principi,  6 Vet. App. 
226 (1994).  

II.	Factual Background

The veteran's military service included a tour of duty in 
Vietnam and his awards included a Combat Action Ribbon. 

Correspondence from Dr. R.M., dated in May 2002, indicates 
that the veteran has been treated for PTSD since February 
1982.  

On December 2002 VA examination, it was noted that the 
veteran has taken medication like Prozac, Zoloft and 
Wellbutrin and has a history of getting into fights.  His 
subjective symptoms included: nightmares, flashbacks, 
hypervigilance, being easily startled, and paranoia.  He was 
also depressed with diminished interest; had feelings of 
worthlessness; and experienced poor energy, concentration, 
and sleep.  He had been married and divorced twice, lived 
alone, had a couple of friends, and had sporadic contact with 
his sister.  He has a history of alcohol and cannabis 
dependence, but had been free from alcohol for one year and 
cannabis for 15 years.  At the time of the examination, he 
was dressed casually, was cooperative, and his mood was 
depressed.  Affect was blunted.  Speech was normal.  There 
were no perceptual problems and his thought process and 
content were normal.  There was no suicidal or homicidal 
ideation.  He was oriented to person, place, and time.  His 
memory was two out of three.  His insight, judgment, and 
impulse control were fair.  He had symptoms of PTSD and major 
depression.  He was able to work, although, he had some 
problems with authority figures.  He was somewhat isolative.  
His global assessment of functioning (GAF) score was 45.  

On an April 2003 psychological evaluation by Dr. W.F., it was 
noted that the veteran was having difficulties with his 
concentration, attention, and memory.  In his work setting, 
he was distracted, preoccupied, and careless on construction 
sites, resulting in falls at least three times.  It was noted 
that "his feelings of tension and irritability often 
necessitate his avoiding interaction with others fearing his 
loss of control and potentially acting-out on his anger."  
He had frequent nightmares about Vietnam.  When confronted 
with anything reflective of the military or combat he became 
extremely distressed.  When he thought about his military 
experiences, he wished he was dead.  His feelings ranged from 
tenseness, hypersensitivity, anger, irritability, and 
hostility to increasingly being self-destructive.  On 
occasion, he had suicidal thoughts.  He was hypervigilant and 
experienced a severe startle response that was accompanied by 
a compulsion to strike out aggressively when startled or 
surprised by others.  An objective assessment revealed that 
he was experiencing symptoms of anxiety and depression to a 
severe degree.  He had chronic PTSD with major depression, 
moderate to severe with no psychotic features, and alcohol 
dependence in full remission.  

Correspondence from Dr. R.M dated in April 2003, indicates 
that the veteran has had symptoms of hypervigilance with an 
exaggerated startle response, depression, fearfulness, 
disturbed sleep, lack of energy, and strong feelings of 
guilt, anger, and a sense of worthlessness.  Dr. R.M. opined, 
"these symptoms have affected all areas of his life 
including work, school, and interpersonal relationships."  
In 1989, the veteran retired from the NJ State Police 
following an allegation of raping a suspect.  Although the 
allegations were never substantiated, it resimulated latent 
feelings of worthlessness and guilt, and for the following 
nine years he was either out of work or working for 
relatively brief periods.  He made several attempts to go 
back to school, but had difficulty concentrating, felt 
overwhelmed, and had to drop out of school.  In interpersonal 
relationships, he was unable to sustain an intimate 
relationship and had been married and divorced twice.  His 
GAF score was 45.  Dr. R.M. indicated that the veteran was 
significantly disabled in all aspects of his life as a result 
of the trauma he suffered in Vietnam.  

At his December 2004 Travel Board hearing, the veteran 
testified that he has been in treatment for PTSD for twenty-
two years and that he has been out of work for about a year 
and a half.  He indicated that he quit his job in 
construction because he found it to be too stressful.  Since 
September 11, 2001, he has been anxious and worries that 
something else is going to happen.  

III.	Criteria 

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in claims for increased ratings, staged 
ratings may be warranted if the claim involves the initial 
rating assigned with a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  This appeal is 
from the initial rating assigned with the grant of service 
connection in January 2003.  However, the PTSD with major 
depression has remained essentially unchanged throughout the 
appeal period, and staged ratings are not indicated.

PTSD is rated under Code 9411 of VA's Rating Schedule.  A 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  The highest available rating, 100 percent, is 
warranted where there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102, 4.3.

IV.	Analysis

Following a thorough review of the evidence of record, the 
Board concludes that symptoms of the veteran's PTSD with 
major depression meet the criteria for a 70 percent rating.  
His work impairment and depression affecting his ability to 
work are well documented, and his irritability and startle 
response are also amply noted in the record.  That the level 
of disability has remained essentially unchanged is reflected 
by the consistently reported GAF score of 45.  Deficiencies 
in most areas are reasonably documented; the veteran has been 
unable to maintain employment or marriages, and apparently 
has few friends and little contact with family. 

Total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communications, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger to self or others, intermittent 
inability to perform daily living activities, disorientation 
to time or place, or memory loss is not shown at any time 
during the appellate period. Consequently, a 100 percent 
schedular rating is not warranted for any "stage" during the 
appellate period.


ORDER

A 70 percent rating is granted for the veteran's PTSD with 
major depressive disorder, subject to the regulations 
governing payment of monetary awards.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


